Chalmers, J.,
delivered the opinion of the court.
The Yazoo and Mississippi Valley Railroad Company contracted with Smith & Bro. for an agreed sum to build their roadbed from Big Black River to Yazoo City. Smith & Bro. for an agreed and smaller sum contracted with Ferguson & Bro. to do the work on section 29, said section constituting a smaller portion of the contract taken by Smith & Bro. One Herrin and others were laborers under Ferguson, agreeing for a stipulated sum to work for the latter.
The latter caused to be done a portion of -the work contracted to be done by them, made default as to the balance, and left the country without paying their laborers.
The laborers seek by garnishment to hold the railroad liable for any amount due by it to Ferguson & Co.
The railroad company answer that they owe Ferguson & Bro. nothing, and never knew them as contractors at all; that they contracted alone with Smith & Bro., who, they understand, contracted with Ferguson & Co. They admit that they owe Smith & Bro. the sum of about nine hundred dollars, and as they understand that Warren & Mobley claim this sum, they pay it into court and ask *515to be protected. This is one branch of this case; the other is to be presently stated.
The answer and defense of the railroad company is perfect and complete. By their payment into court of the total sum due their contractors they are completely acquitted. They can never be made to pay more than they agreed to pay. When by the act of 7th March, 1882 (Special Acts of 1882, pp. 115,116), laborers on railroads were given the same rights as other mechanics, they took them subject to all the obligations imposed by subsequent sections on other mechanics, and by § 1379 of the Code of 1880 they can, where the work has been done by contract, never impose upon the owner of the work any higher duty or further payment than he by his contract has imposed on himself. The railroad, therefore, by its payment into court has exonerated itself from all parties.
The other branch of this case — both being submitted together to the judge as both court and jury — is as follows :
When Ferguson & Bro. left the country, Warren & Mobley, who were supply merchants, and, as such, creditor of theirs, brought suit against them and sued out writs of garnishment against Smith & Bro. and the railroad company, by which they' claimed whatever might be due them. These garnishments preceded any notice by Herrin and other laborers. When, therefore, the money was paid into court, the judge decided that this prior garnishment took precedence of the subsequent notice and awarded to Warren & Mobley all the money due to Smith & Bro. or to Ferguson & Bro. From this judgment also the laborers appeal.
This judgment also was correct. By the statute a written notice is equivalent to a garnishment; but as he who is prior in time must be prior in right, it follows that the older garnishment must cut out the later notice.
The garnishee gets just the right that the party garnished has at the time of service, and, therefore, in the present case Warren & Mobley had already obtained the entire claim of Ferguson & Bro. before the laborers brought their notice home to either party.
The code authorizes all the suits to be consolidated and the rights of all interested to be tried together. This was done, and *516the court .seems to have adjusted those rights just as the law provides. Whether Warren & Mobley, in getting judgment for all due Smith & Bro., obtained more than they were entitled to cannot be here considered, since the latter do not appeal.. Certainly, if there was error in this, the laborers cannot complain, since they had no interest whatever in it.

Affirmed.